                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-01501-PAB

DEAN CARBAJAL,

      Applicant,

v.

DEAN WILLIAMS, Executive Director of CDOC, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

      Respondents.


                              ORDER DENYING MOTION


      This matter is before the Court on Applicant’s Motion for Reconsideration of

Court’s Order Dismissing Application for Writ of Habeas Corpus, Docket No. 69, filed

pro se by Applicant, Dean Carbajal. Mr. Carbajal asks the Court to reconsider and

vacate the Order on Amended Application for Writ of Habeas Corpus, Docket No. 67,

entered in this action on October 8, 2019. The Court must construe the motion liberally

because Mr. Carbajal is not represented by an attorney. See Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The

motion to reconsider will be denied.

      The motion to reconsider will be considered pursuant to Rule 59(e) of the Federal

Rules of Civil Procedure because the motion was filed within twenty-eight days after the

Final Judgment, Docket No. 68, was entered on October 10, 2019. A Rule 59(e)

motion may be granted “to correct manifest errors of law or to present newly discovered

evidence.” Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997) (internal
quotation marks omitted). Relief under Rule 59(e) also is appropriate when “the court

has misapprehended the facts, a party’s position, or the controlling law.” Servants of

the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

       Mr. Carbajal was convicted of numerous crimes and sentenced to a total term of

151.5 years in prison. He asserted five claims for relief in his amended habeas corpus

application challenging the validity of the conviction. He argues in the motion to

reconsider that the Court erred in rejecting claim one, a claim in which he argues the

judgment of conviction is void because the state court lacked subject matter jurisdiction

over the criminal case.

       Upon consideration of the motion to reconsider and the entire file, the Court finds

that Mr. Carbajal fails to demonstrate any reason why the Court should reconsider and

vacate the Final Judgment. Therefore, the motion to reconsider will be denied.

Accordingly, it is

       ORDERED that Applicant’s Motion for Reconsideration of Court’s Order

Dismissing Application for Writ of Habeas Corpus, Docket No. 69, is denied.

       DATED November 14, 2019.

                                         BY THE COURT:



                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            2
